DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-29 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Corona et al. US 2017/0039511.
Corona discloses a household system comprising:
(Re claim 16) “at least one of an item of household furniture or a household appliance or a household refrigeration appliance” (510 figure 2). “a detection unit for detecting at least one consumer product disposed within or to be disposed within said item of household furniture or household appliance or household refrigeration appliance, said detection unit configured to provide a consumer product characteristic variable correlated to the at least one consumer product” (620,544,570 figure 2,5,6). “at least one predefined database for storing predefined consumer product characteristic variables of consumer products of different types” (para 0050, figure 12,14). “a computer unit for comparing the at least one consumer product characteristic variable with the predefined consumer product characteristic variables to determine a storage characteristic variable, said computer unit considering at least one status information of the at least one consumer product when determining the storage characteristic variable” (para 0063, figure 12,14).

(Re claim 18) “wherein the storage characteristic variable is at least correlated to a storage location of the at least one consumer product” (figure 12,14).
(Re claim 19) “wherein said detection unit is configured to at least detect an interior of said item of household furniture or household appliance or household refrigeration appliance” (para 0046).
(Re claim 20) “wherein said detection unit includes at least two detection elements” (para 0037, 570 figure 6).
(Re claim 21) “wherein said at least one predefined database is a local database” (para 0050, 0069, figure 16).
(Re claim 22) “wherein said at least one predefined database is a cloud database” (para 0050, 0069, figure 16).
(Re claim 23) “wherein said at least one predefined database is a region-specific database” (para 0050, 0069, figure 16).
(Re claim 24) “wherein said computer unit is configured to compare the storage characteristic variable with a setpoint storage characteristic variable and to generate at least one instruction message when the storage characteristic variable differs from the setpoint storage characteristic variable” (figure 12).
(Re claim 25) “wherein said at least one instruction message, in at least one operating state, is a storage recommendation of the at least one consumer product when located outside of said item of household furniture or household appliance or household refrigeration appliance.” (figure 12,14).

(Re claim 26) “wherein said at least one instruction message, in at least one further operating state, is a storage recommendation of the at least one consumer product when located in a 
	(Re claim 27) “which further comprises an output unit for outputting said at least one instruction message, said at least one instruction message being an image of an object correlated to the at least one consumer product” (figure 12,13, para 0050).
	(Re claim 28) “An item of household furniture or a household appliance for a household system according to claim 16” (510 figure 2,14).
	(Re claim 29) “storing at least predefined consumer product characteristic variables of consumer products of different types in at least one predefined database of a household system” (figure 12, para 0117). “detecting at least one consumer product disposed within or to be disposed within at least one item of household furniture or household appliance or household refrigeration appliance” (figure 8). “providing a consumer product characteristic variable correlated to the at least one consumer product” (para 0117, figure 12). “adjusting the consumer product characteristic variable to the predefined consumer product characteristic variables for determining a storage characteristic variable” (para 0117, figure 12). “considering at least one status information of the at least one consumer product when determining the storage characteristic variable” (para 0117, 0119, figure 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651